Citation Nr: 0501740	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1958 to 
April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in Boston, Massachusetts.  
Specifically, by an April 2002 rating action, the RO denied 
the issue of entitlement to service connection for the cause 
of the veteran's death.  Thereafter, by a July 2003 rating 
action, the RO denied the issue of entitlement to Dependency 
and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1318.  


REMAND

I.  Dependency And Indemnity Compensation Under The 
Provisions Of 38 U.S.C.A. § 1318

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the appellant's claim of entitlement 
to Dependency and Indemnity Compensation under the provisions 
of 38 U.S.C.A. § 1318.  The Board acknowledges that, in a 
February 2003 letter, the RO notified the appellant of the 
passage of the VCAA and discussed the evidence necessary to 
support her cause of death claim, including the type of 
information that the RO would attempt to obtain as well as 
the data that was necessary from her.  This letter provided 
no such information concerning the appellant's § 1318 claim.  

Further, during the current appeal and, specifically, at the 
personal hearing conducted before the undersigned Veterans 
Law Judge at the RO in May 2004, the appellant's 
representative raised the issue of whether the RO committed 
clear and unmistakable error (CUE) in the May 1998 rating 
action which assigned an effective date of May 17, 1994 for 
the grant of a total disability rating based on individual 
unemployability.  In particular, the representative asserted 
that, in May 1998 when the RO granted the veteran's TDIU 
claim, the agency should have assigned an effective date in 
March 1990 for this award because, at that time, the RO had 
received the veteran's claim for such benefits.  Hearing 
transcript (T.) at 5, 26-27.  The RO has not discussed this 
aspect of the § 1318 claim.  

II.  Cause Of Death

According to the certificate of death, the veteran died in 
April 2001 at the age of 61 years.  His immediate cause of 
death was listed as cardiopulmonary arrest due to sepsis.  
The underlying cause of his demise was characterized as 
malignant melanoma.  At the time of the veteran's death, 
service connection was in effect for post traumatic stress 
disorder (PTSD) (50%, effective from May 1994) and residuals 
of a compression fracture of T12 with scoliosis (30%, 
effective from December 1991).  In addition, the veteran was 
in receipt of a total disability rating based on individual 
unemployability since May 1994.  

At the May 2004 personal hearing, the appellant testified 
that the medication that the veteran was taking for his 
service-connected disabilities contributed to the factors 
which caused his demise.  T. at 25.  Additionally, the 
appellant asserted that "something . . . [went] terribly 
wrong during the [veteran's final] hospitalization itself, 
either wrong medications [were] given or medications [were] 
removed."  T. at 25.  It has been suggested that complete 
records of the terminal hospitalization have not been 
associated with the claims folder.  

Records of the veteran's last hospitalization in April 2001 
reflect that the veteran was hospitalized at the local VA 
medical facility for approximately one week in April 2001.  A 
physical examination conducted soon after admission indicated 
that the veteran was in respiratory distress which was 
"likely related to narcotics and benzodiazepines."  The 
treating physician further noted that the veteran's 
secretions and chest X-rays were suspicious for pneumonia 
that was "likely due to aspiration given his lethargy and 
history of disphagia over the last few days."  Also shown on 
examination was acute renal dysfunction which was thought to 
possibly be the result of volume depletion in conjunction 
with heavy use of nonsteroidal anti-inflammatory drugs.  

During the hospitalization, the veteran was treated for 
respiratory distress and pneumonia.  He then developed 
hypotension and anuric renal failure "likely due to 
sepsis."  One week after admission to this hospital, the 
veteran died from complications of renal failure.  The 
discharge summary also reflected a diagnosis of metastatic 
malignant melanoma with paroxysmal atrial fibrillation with 
rapid ventricular response.  

The claims folder does not contain any medical opinions 
addressing the appellant's assertions that the medication 
that the veteran was taking for his service-connected 
disabilities contributed to the veteran's demise or that the 
medical care that the veteran received during his last 
hospitalization in April 2001 resulted in his demise.  
T. at 25.  A remand of the appellant's claim for service 
connection for the cause of the veteran's death is necessary, 
therefore, to accord the RO an opportunity to procure such 
medical opinions.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the appellant of the 
information and evidence necessary to 
substantiate the appellant's claim for 
Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. 
§ 1318.  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in her possession that 
pertains to her claim.  

2.  The RO should obtain the complete 
records of the veteran's terminal 
hospitalization from the VA Medical 
Center (MC) in West Roxbury in April 
2001.  This should include a hospital 
summary, nurse's notes, laboratory test 
results and other records from that 
hospitalization.  Any records obtained 
should be associated with the claims 
folder.  

3.  The RO should refer the veteran's 
claims folder to an appropriate VA 
physician to determine the etiology of 
the factors that contributed to his 
death.  Specifically, upon reviewing the 
veteran's claims folder, the doctor 
should express an opinion as to whether 
it is more likely, less likely or as 
likely as not that the veteran's 
metastatic malignant melanoma was related 
to, or caused by, his active military 
duty, including the medications that he 
took for his service-connected PTSD and 
service-connected residuals of a 
compression fracture of T12 with 
scoliosis.  

Also, the physician should express 
opinions as to whether the veteran's 
death was caused by the hospital care 
that he received during his final 
hospitalization in April 2001 and whether 
the proximate cause of the veteran's 
death was either (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA hospital care or 
medical treatment or (b) an event not 
reasonably foreseeable.  Complete 
rationale for all opinions expressed 
should be provided.  

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for the cause of the veteran's 
death and entitlement to Dependency and 
Indemnity Compensation under the 
provisions of 38 U.S.C.A. § 1318.  (In 
readjudicating the appellant's cause of 
death claim, the RO should consider the 
provisions of 38 U.S.C.A. § 1151 (West 
2002).)  (In readjudicating the § 1318 
claim, the RO should determine whether 
CUE was committed in assigning the 
effective date for the award of a total 
disability rating based on individual 
unemployability in the May 1998 rating 
action.)  If the decisions remain in any 
way adverse to the appellant, she and her 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


